UNITED STATES DISTRICT COURT F l L E D
FOR THE DISTRICT 0F COLUMBIA
.|AN 1 7 2012
C|erk, U.S. D|strlct & Bankruptcy
RAYNOLDO BANKS, Courts for the Dlstrict of columbia
Plaintiff,
v, Civil Action No.  

FOOD AND DRUG ADMINISTRATION,

\J\)§/§/L/\J\./£\/

Defendant.'

MEMORANDUM OPINION

This matter comes before the court on review of the plaintiff s application to proceed in
forma pa‘uperisand pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed the plaintiff s complaint, keeping in mind that complaints filed
bypro se litigants are held to less stringent standards than those applied to formal pleadings
drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants,
however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp.
23 7, 239 (D.D.C. l987). Rule S(a) of the F ederal Rules of Civil Procedure requires that a
complaint contain a short and plain statement of the grounds upon which the court’s jurisdiction
depends, a short and plain statement of the claim showing that the pleader is entitled to relief,
and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of

the minimum standard of Rule 8 is to give fair notice to the defendant of _:the claim being

' Although the plaintiff named the "Fedral Druge Aminstrions" as the party
defendant, and the Court presumes that he intended to sue the Food and Drug Administration.

1

asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498
(D.D.C. l977).
lt appears thzffhe plaintiff has been prescribed the drug risperidal, and he complains of its

side effects. Wholly absent from the pleading are any factual allegations, without which the
plaintiff cannot assert any entitlement to the monetary damages he demands. As drafted, the
complaint fails to comply with Rule S(a), and it will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

Uni d Sta4s 
walling

DATE: §0\ nl I'OH/